ORDER

PER CURIAM.
Appellant Leetta Reddin (“Reddin”) appeals from the decision of the Labor and Industrial Relations Commission, Division of Workers’ Compensation (“Commission”), after the Commission found for Respondent Bi-State Development Agency (“Bi-State”) in Reddin’s claim for workers’ compensation benefits.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).